    Case 2:19-cv-02491-JAR-JPO Document 574-1 Filed 09/30/20 Page 1 of 6



From:            Lydia Krebs
To:              "Clark, Bryan (USAKS)"
Cc:              Melody Brannon; Kirk Redmond; Duston Slinkard; Carrie Capwell
Subject:         RE: Prioritizing Repositories
Date:            Friday, August 7, 2020 7:55:00 AM


Bryan,

We propose that the government move any unsearched loose media (category 4) and current
desktop/laptop storage (category 2) to the bottom of the list for purposes of searching those
electronic repositories that haven’t yet been searched.

As for the remaining categories (current network storage; retired/cloned desktop/laptop storage;
retired network storage; and the 2019 preservation drives), we ask that the government prioritize
the portions of those repositories used by the custodians we mentioned in our previous email.

Finally, it appears that information stored in or on some of those remaining repositories may be
duplicative of information stored in or on others. If that’s correct, can you please let us know where
there might be areas of overlap?

Thanks,

Lydia Krebs
Research and Writing Specialist
Federal Public Defender, District of Kansas
117 SW 6th Avenue
Suite 200
Topeka, Kansas 66603
(785) 246-6014
lydia_krebs@fd.org


From: Clark, Bryan (USAKS) <Bryan.Clark@usdoj.gov>
Sent: Thursday, August 6, 2020 6:14 PM
To: Lydia Krebs <Lydia_Krebs@fd.org>
Cc: Melody Brannon <Melody_Brannon@fd.org>; Kirk Redmond <Kirk_Redmond@fd.org>; Duston
Slinkard <Duston.Slinkard@usdoj.gov>; Carrie Capwell <Carrie.Capwell@usdoj.gov>
Subject: RE: Prioritizing Repositories

Lydia,

For each person on the list who is a USAO employee, it’s my understanding that each would have
used electronic storage in each of the categories described in our motion, except maybe for loose
media. Based on my review of our informal interrogatory responses, dated February 19, 2020, it
appears neither Matt Cahill nor Micky Rantz has had access to the USAO network.

Best,
    Case 2:19-cv-02491-JAR-JPO Document 574-1 Filed 09/30/20 Page 2 of 6




Bryan

Bryan C. Clark
Assistant United States Attorney
United States Attorney’s Office
District of Kansas
500 State Avenue, Suite 360 | Kansas City, Kansas 66101
Direct: (913) 551-6742 | Main: (913) 551-6730
Fax: (913) 551-6541
bryan.clark@usdoj.gov


From: Lydia Krebs <Lydia_Krebs@fd.org>
Sent: Tuesday, August 04, 2020 1:29 PM
To: Clark, Bryan (USAKS) <BClark3@usa.doj.gov>; Capwell, Carrie (USAKS) <ccapwell@usa.doj.gov>;
Slinkard, Duston (USAKS) <DSlinkard@usa.doj.gov>
Cc: Melody Brannon <Melody_Brannon@fd.org>; Kirk Redmond <Kirk_Redmond@fd.org>
Subject: RE: Prioritizing Repositories

Bryan,

You can cross Ian Sharma-Crawford’s name off the list.

For purposes of searching electronic repositories that haven’t been searched yet, we would like the
government to prioritize searching repositories and portions of repositories used by the remaining
individuals. We aren’t giving up on the remaining repositories altogether, though.

Would it be possible for the government to identify what category (1-6) the prioritized repositories
fall under? See Doc. 359 at 11.

Thanks,

Lydia Krebs
Research and Writing Specialist
Federal Public Defender, District of Kansas
117 SW 6th Avenue
Suite 200
Topeka, Kansas 66603
(785) 246-6014
lydia_krebs@fd.org


From: Clark, Bryan (USAKS) <Bryan.Clark@usdoj.gov>
Sent: Tuesday, August 4, 2020 12:29 PM
To: Lydia Krebs <Lydia_Krebs@fd.org>; Carrie Capwell <Carrie.Capwell@usdoj.gov>; Duston Slinkard
<Duston.Slinkard@usdoj.gov>
    Case 2:19-cv-02491-JAR-JPO Document 574-1 Filed 09/30/20 Page 3 of 6



Cc: Melody Brannon <Melody_Brannon@fd.org>; Kirk Redmond <Kirk_Redmond@fd.org>
Subject: RE: Prioritizing Repositories

Lydia,

Thanks for sending this list. Just to make sure we understand your proposal, are you saying that you
would be willing to limit the scope of the remaining discovery to electronic repositories, or portions
of those repositories, used by the people listed below? Or are these just the folks whose data you’d
like us to prioritize gathering, reviewing, and producing.

Also, it’s my understanding that Ian Sharma Crawford was an FPD intern. Is that right?

Thanks,

Bryan

Bryan C. Clark
Assistant United States Attorney
United States Attorney’s Office
District of Kansas
500 State Avenue, Suite 360 | Kansas City, Kansas 66101
Direct: (913) 551-6742 | Main: (913) 551-6730
Fax: (913) 551-6541
bryan.clark@usdoj.gov


From: Lydia Krebs <Lydia_Krebs@fd.org>
Sent: Monday, August 03, 2020 7:06 AM
To: Clark, Bryan (USAKS) <BClark3@usa.doj.gov>; Capwell, Carrie (USAKS) <ccapwell@usa.doj.gov>;
Slinkard, Duston (USAKS) <DSlinkard@usa.doj.gov>
Cc: Melody Brannon <Melody_Brannon@fd.org>; Kirk Redmond <Kirk_Redmond@fd.org>
Subject: RE: Prioritizing Repositories

Bryan,

For purposes of electronic repositories the government has not yet searched, we propose that it
prioritize searching those electronic repositories (or areas of electronic repositories) used by the
following custodians:

Randy Miller
Ian Sharma Crawford
Linda Smith
Emily Metzger
Tom Beall
Sheri Catania
Terra Morehead
    Case 2:19-cv-02491-JAR-JPO Document 574-1 Filed 09/30/20 Page 4 of 6



Kim Flannigan
Scott Rask
David Zabel
Jabari Wamble
Christopher Oakley
Matt Cahill
Micky Rantz

As always, I appreciate your help.

Best,

Lydia

Lydia Krebs
Research and Writing Specialist
Federal Public Defender, District of Kansas
117 SW 6th Avenue
Suite 200
Topeka, Kansas 66603
(785) 246-6014
lydia_krebs@fd.org


From: Lydia Krebs
Sent: Thursday, July 30, 2020 10:50 AM
To: 'Clark, Bryan (USAKS)' <Bryan.Clark@usdoj.gov>
Subject: RE: Prioritizing Repositories

Bryan,

Yes, we agree that the government’s time for filing a motion to compel arising from the ROGs
doesn’t run until we formally serve the responses thereto.

We’ll get you an initial list of proposed custodians ASAP.

Thanks,

Lydia




Lydia Krebs
Research and Writing Specialist
Federal Public Defender, District of Kansas
117 SW 6th Avenue
    Case 2:19-cv-02491-JAR-JPO Document 574-1 Filed 09/30/20 Page 5 of 6



Suite 200
Topeka, Kansas 66603
(785) 246-6014
lydia_krebs@fd.org


From: Clark, Bryan (USAKS) <Bryan.Clark@usdoj.gov>
Sent: Thursday, July 30, 2020 10:30 AM
To: Lydia Krebs <Lydia_Krebs@fd.org>
Subject: RE: Prioritizing Repositories

Lydia,

Thanks for checking in about this. We welcome any suggestions you have about custodians and
repositories, or areas of repositories, to prioritize. If you send us a list of what you have in mind,
we’d be happy to take a look at it.

On a different topic, in light of Judge O’Hara’s order granting the petitioners’ motion to stay their
deadline to formally respond to ROGs 3, 4, 10, 11, 21, and 24 (Doc. 390), would you agree that the
government’s time for filing a motion to compel does not begin to run until the petitioners formally
serve responses to the government’s discovery requests?

Thanks,

Bryan

Bryan C. Clark
Assistant United States Attorney
United States Attorney’s Office
District of Kansas
500 State Avenue, Suite 360 | Kansas City, Kansas 66101
Direct: (913) 551-6742 | Main: (913) 551-6730
Fax: (913) 551-6541
bryan.clark@usdoj.gov


From: Lydia Krebs <Lydia_Krebs@fd.org>
Sent: Wednesday, July 29, 2020 3:19 PM
To: Clark, Bryan (USAKS) <BClark3@usa.doj.gov>
Subject: Prioritizing Repositories

Bryan,

When you have time, would you be open to chatting with me about the best way to proceed with
the government’s additional searches?

Off the top of my head, I’m thinking it would be good to come up with a list of likely custodians and
    Case 2:19-cv-02491-JAR-JPO Document 574-1 Filed 09/30/20 Page 6 of 6



to then prioritize the repositories/areas of repositories where those custodians were most likely to
store responsive ESI. If you’re open to that idea, I can get you a list of proposed custodians. If you
think there’s a more productive way to proceed, I’d love to hear your thoughts.

As always, thanks for your help.

Lydia

Lydia Krebs
Research and Writing Specialist
Federal Public Defender, District of Kansas
117 SW 6th Avenue
Suite 200
Topeka, Kansas 66603
(785) 246-6014
lydia_krebs@fd.org
